                                                                      THIS ORDER IS APPROVED.


                                                                       Dated: January 30, 2020



 1
 2
                                                                      Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                    _________________________________

 4
 5
 6
 7                                UNITED STATES BANKRUPTCY COURT

 8                                          DISTRICT OF ARIZONA

 9    In re:                                                Chapter 13
10    DONALD HUGH NICHOLS and JANE                          Case No. 4:18-bk-09638-BMW
      ANN NICHOLS,
11                                                          RULING AND ORDER REGARDING
                                      Debtors.              MOTION TO CONVERT AND MOTION
12                                                          TO DISMISS
13
14             These matters came before the Court pursuant to the Motion to Convert to Chapter 7 and
15   Deny Any Subsequent Motion to Dismiss (the “Motion to Convert”) (Dkt. 87) filed by Marana
16   Stockyard & Livestock Market, Inc. (“Marana Stockyard”) and Clay and Karen Parsons
17   (collectively, the “Parsons,” and with Marana Stockyard, the “Marana Stockyard Creditors”) on
18   May 2, 2019; the Debtors’ Motion to Dismiss Case (the “Motion to Dismiss”) (Dkt. 125) filed
19   by Hugh Nichols (“Mr. Nichols”) and Jane Nichols (“Ms. Nichols,” and collectively with Mr.
20   Nichols, the “Nichols” or “Debtors”) on July 19, 2019; and all pleadings related thereto.
21   I.        Factual Background & Procedural Posture
22             Prior to the bankruptcy filing: (1) the Nichols transferred various of their properties to the
23   Parsons; (2) Marana Stockyard and The Parsons Company filed a complaint against the Nichols
24   and various of their entities in Pima County Superior Court alleging causes of actions for, among
25   other things, fraud, conversion, and aiding and abetting tortious acts in connection with certain
26   business dealings (the “State Court Case”); and (3) the Nichols filed a notice of lis pendens in
27   the State Court Case. (See Dkt. 54 at 4 & Dkt. 77). The lis pendens was subsequently recorded
28   and affected title to certain of the property which had been transferred to the Parsons.

 Case 4:18-bk-09638-BMW            Doc 156 Filed 01/30/20 Entered 01/30/20 11:43:42              Desc
                                    Main Document    Page 1 of 9
 1          On or about August 6, 2018, counsel for the Parsons sent counsel for the Nichols a letter
 2   demanding that the Nichols execute a release of the lis pendens by August 9, 2018, which demand
 3   the Nichols did not meet. (See Dkt. 128 at Ex. 1).
 4          On August 10, 2018, the Nichols filed a voluntary petition for relief under Chapter 13 of
 5   the Bankruptcy Code, as well as schedules, statements, and a plan of reorganization (the “Plan”).
 6   (Dkts. 1 & 2). The Debtors scheduled non-exempt assets worth $226,710.98 and ownership
 7   interests in 8 (eight) business entities. (See Dkt. 1).
 8          The Debtor’s Plan, which has not been amended, provides for nominal payments, does
 9   not propose to meet the Chapter 13 liquidation analysis requirements, and does not address all
10   the claims in this case. (See Dkts. 1, 2 & 68).
11          On August 17, 2018, the Marana Stockyard Creditors filed an Expedited Motion for
12   Immediate Relief from the Automatic Stay to Remove Wrongful Lis Pendens (the “Motion for
13   Stay Relief Re: Lis Pendens”) (Dkt. 12, amended at Dkt. 15), to which the Debtors objected.
14          On August 22, 2018, criminal charges were filed against Mr. Nichols. (Dkt. 148 at Ex. F).
15          On October 5, 2018, the Chapter 13 Trustee (the “Trustee”) commenced and continued
16   the § 3411 meeting. The § 341 meeting has since been continued on a number of occasions, and
17   is currently set to reconvene on February 5, 2020, due to the Debtors’ failure to comply with the
18   Code and the Trustee’s requirements.
19          On November 1, 2018, the Debtors agreed to release the lis pendens as part of a settlement
20   agreement reached during the course of an evidentiary hearing before this Court on the Motion
21   for Stay Relief Re: Lis Pendens. (Dkt. 66).
22          On November 15, 2018, the Trustee filed a Trustee’s Plan Objection/Evaluation With
23   Notice of Potential Dismissal If Conditions Are Not Satisfied (the “Plan Objection/Evaluation”)
24   (Dkt. 68), in which she raised a number of impediments to confirmation, including: (1) the
25   Debtors’ failure to file tax returns for tax years 2014 through 2017; (2) the Debtors’ failure to
26   provide information regarding their business operations; (3) the Debtors’ failure to file business
27
28   1
      Unless otherwise indicated, statutory references are to the Bankruptcy Code, title 11 of the United States
     Code.

 Case 4:18-bk-09638-BMW                             2
                                  Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42                Desc
                                   Main Document    Page 2 of 9
 1   operating reports; and (4) the Plan’s failure to provide for priority claims, satisfy the liquidation
 2   analysis requirement, satisfy the feasibility provision, or satisfy the projected disposable income
 3   requirement.
 4          On January 23, 2019, the criminal charges pending against Mr. Nichols were amended to
 5   name Ms. Nichols as a co-defendant on all counts. (Dkt. 148 at Ex. G).2
 6          On January 24, 2019, the Marana Stockyard Creditors filed a Motion for Relief from the
 7   Automatic Stay Regarding State Court Case No. C20180745 (the “Motion for Stay Relief Re:
 8   State Court Case”) (Dkt. 77), in which they asked the Court to allow them to liquidate their claims
 9   in the State Court Case. The Debtors opposed the Motion for Stay Relief Re: State Court Case.
10   (Dkt. 81).
11          On April 2, 2019, the Court held a preliminary hearing on the Motion for Stay Relief Re:
12   State Court Case, at which time the Marana Stockyard Creditors withdrew their motion and
13   agreed to liquidate their claims against the Debtors in this Court. (Dkt. 86). The Marana
14   Stockyard Creditors have filed a proof of claim in the amount of $4,793,126.00, subject to credit
15   for property transferred and/or restitution, to which proof of claim the Debtors have not objected.
16   (Proof of Claim 9-1).
17          On May 2, 2019, the Marana Stockyard Creditors filed the pending Motion to Convert, in
18   which they ask the Court to convert this case to Chapter 7 for the Debtors’ failure to move this
19   case forward towards confirmation, failure to file required tax returns, alleged ineligibility for
20   relief under Chapter 13, and alleged bad faith conduct. (Dkt. 87).
21          On May 22, 2019, the Debtors objected to the Motion to Convert. (Dkt. 91). It is the
22   Debtors’ position that they are eligible for relief under Chapter 13 and that the delays associated
23   with this case are not attributable to bad faith, but rather are attributable to their pending criminal
24   case. (Dkt. 91). The Debtors assert that they filed this case in a state of financial distress for the
25   proper purpose of paying priority tax claims over time and obtaining a discharge. (Dkt. 91).
26          On May 22, 2019, the Debtors also filed a Motion to Stay Proceedings, or in the
27
28   2
      The criminal charges pending against Ms. Nichols have since been dismissed without prejudice. (Dkt.
     148 at Ex. A).

 Case 4:18-bk-09638-BMW                            3
                                 Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42             Desc
                                  Main Document    Page 3 of 9
 1   Alternative to Suspend Proceedings or to Abstain, Pending Resolution of Criminal Case Against
 2   Debtors (the “Motion to Stay Proceedings”) (Dkt. 92), in which they asked this Court to stay
 3   these bankruptcy proceedings in their entirety pending the outcome of the criminal trial. The
 4   Marana Stockyard Creditors objected to the Motion to Stay Proceedings. (Dkt. 98).
 5            On June 11, 2019, the Trustee filed a joinder in the Motion to Convert. (Dkt. 100). The
 6   Trustee supports conversion on the basis that: (1) almost all of the issues raised in the Plan
 7   Objection/Evaluation remain outstanding; (2) the Debtors have not taken steps to advance their
 8   case; (3) the Debtors have not proposed a confirmable plan; (4) the Debtors have not filed income
 9   and other tax returns required to confirm a plan; (5) the Debtors have not provided information
10   to allow analysis as to the feasibility or propriety of the proposed Plan; (6) the Debtors have not
11   met their obligations to creditors and the estate; and (7) creditors are being prejudiced by this
12   case not moving forward. (Dkt. 100).
13            On June 20, 2019, the Court held a hearing on the Motion to Stay Proceedings and Motion
14   to Convert, at which time the Court: (1) denied the Debtors’ Motion to Stay Proceedings; (2)
15   found cause to convert the case pursuant to § 1307(c) for the Debtors’ failure to move the case
16   towards confirmation, causing an unreasonable delay prejudicial to creditors; (3) found that
17   conversion was in the best interest of creditors and was required under § 1307(e) given the
18   Debtors’ failure to file required tax returns; (4) at the request of Debtors’ counsel, gave the
19   Debtors 30 (thirty) days to submit updated tax returns and a stipulated order of confirmation
20   (“SOC”) to the Trustee; and (5) authorized the Trustee to upload an order converting the case to
21   Chapter 7 if the Debtors failed to complete these enumerated tasks (the “June 20 Ruling”).
22   (6/20/2019 Hearing Tr. 32:17-33:5).
23            On July 1, 2019, the Debtors appealed the Court’s order denying their Motion to Stay
24   Proceedings to the United States District Court for the District of Arizona (the “District Court”)
25   and sought a stay pending appeal from this Court. (Dkts. 107 & 108).3
26            On July 18, 2019, the Court denied the Debtors’ request for a stay pending the outcome
27   of their appeal. (Dkt. 124). However, the Court granted the Debtors an administrative stay in
28
     3
         As of January 29, 2020, the appeal remained pending.

 Case 4:18-bk-09638-BMW                              4
                                   Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42        Desc
                                    Main Document    Page 4 of 9
 1   order to allow them to petition the District Court for a stay pending appeal, and ordered that if
 2   such motion was filed within 7 (seven) days, the administrative stay would remain in effect
 3   pending entry of the District Court’s ruling on the motion. (Dkt. 124). The Debtors timely
 4   petitioned the District Court for a stay pending appeal. (Dkt. 137 at 7).
 5           On July 19, 2019, the Debtors filed the Motion to Dismiss “as a matter of precaution, to
 6   prevent any potential claim of waiver of the right to dismiss [under § 1307(b),]” but did not
 7   immediately request a hearing on such motion. (Dkt. 125).
 8           On October 24, 2019, the District Court denied the Debtors’ motion for a stay pending
 9   appeal, after which time Debtors’ counsel requested a hearing on the Motion to Dismiss. (See
10   Dkt. 137).
11           The Marana Stockyard Creditors and the Arizona Department of Revenue (the “ADOR”)
12   have objected to the Motion to Dismiss. (Dkts. 126 & 128). The Marana Stockyard Creditors
13   argue that, among other things, the Motion to Dismiss is untimely because the Court has already
14   found cause to convert this case, and that in any event, dismissing this case would cause a
15   manifest injustice and substantial harm to creditors. (Dkt. 128). The ADOR alleges that the
16   Debtors have been acting in bad faith and likewise urges the Court to convert this case. (Dkt.
17   126).
18           On October 30, 2019, the Trustee lodged an order converting this case to Chapter 7
19   consistent with this Court’s June 20 Ruling. (Dkt. 138). The Debtors objected to the notice of
20   lodging on the basis that they had filed the Motion to Dismiss, which remained pending. (Dkt.
21   139).
22           On January 14, 2020, the Court held a hearing on the Motion to Convert and competing
23   Motion to Dismiss, during which the Marana Stockyard Creditors, Trustee, and ADOR argued
24   in favor of conversion, and the Debtors argued in favor of dismissal. (Dkt. 153). At the conclusion
25   of the hearing, the Court took these matters under advisement.
26           As of January 14, 2020, the Debtors had not: (1) filed an amended plan or submitted a
27   proposed SOC to the Trustee; (2) filed any of their outstanding tax returns; (3) filed any periodic
28   operating reports for any of their businesses; (4) provided the Trustee with any of her requested


 Case 4:18-bk-09638-BMW                           5
                                Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42           Desc
                                 Main Document    Page 5 of 9
 1   disclosures; or (5) filed outstanding Transaction Privilege Tax (“TPT”) or withholding returns
 2   for their businesses.
 3          Based upon the pleadings, arguments of counsel, and entire record in this case, the Court
 4   now issues its ruling.
 5   II.    Jurisdiction
 6          Although the filing of a notice of appeal divests a court of jurisdiction “over those aspects
 7   of the case involved in the appeal[,]” in the absence of a stay pending appeal, the court retains
 8   jurisdiction “to implement or enforce the order [on appeal]” and to “proceed with matters not
 9   involved in the appeal.” In re Marino, 234 B.R. 767, 769 (B.A.P. 9th Cir. 1999); In re Mirzai,
10   236 B.R. 8, 10 (B.A.P. 9th Cir. 1999).
11          There is no stay pending appeal in place. Thus, this Court retains jurisdiction to implement
12   and enforce its order denying the Debtors’ request to stay these bankruptcy proceedings, as well
13   as to proceed with these matters, which matters are independent of the matter on appeal.
14   III.   Legal Analysis and Conclusions of Law
15          Section 1307 provides in relevant part:
16
                     (b) On request of the debtor at any time, if the case has not been
17                        converted under section 706, 1112, or 1208 of this title, the
                          court shall dismiss a case under this chapter. Any waiver of
18                        the right to dismiss under this subsection is unenforceable.
19                   (c) . . . on request of a party in interest or the United States trustee
                          and after notice and a hearing, the court may convert a case
20                        under this chapter to a case under chapter 7 of this title, or
                          may dismiss a case under this chapter, whichever is in the
21
                          best interests of creditors and the estate, for cause, including-
22                        -
                     (1) unreasonable delay by the debtor that is prejudicial to
23                        creditors;
24                   (d) . . . .
                     (e) Upon the failure of the debtor to file a tax return under section
25                        1308, on request of a party in interest or the United States
                          trustee and after notice and a hearing, the court shall dismiss
26
                          a case or convert a case under this chapter to a case under
27                        chapter 7 of this title, whichever is in the best interest of the
                          creditors and the estate.
28                   ....


 Case 4:18-bk-09638-BMW                           6
                                Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42               Desc
                                 Main Document    Page 6 of 9
 1          Although the Court already orally granted the Motion to Convert as part of the June 20
 2   Ruling, an order converting this case has not been entered. Therefore, the Motion to Dismiss is
 3   not untimely. See In re Beatty, 162 B.R. 853, 857-58 (B.A.P. 9th Cir. 1994), overruled in part by
 4   In re Rosson, 545 F.3d 764 (9th Cir. 2008).
 5          Although the plain language of § 1307(b) appears to give Chapter 13 debtors an absolute
 6   right to dismiss, under Ninth Circuit case law, “[a] debtor’s right of voluntary dismissal under
 7   § 1307(b) is not absolute, but is qualified by the authority of a bankruptcy court to deny dismissal
 8   on grounds of bad-faith conduct or ‘to prevent an abuse of process.’” In re Rosson, 545 F.3d 764,
 9   774 (9th Cir. 2008) (quoting 11 U.S.C. § 105(a)).
10          In order to determine whether a debtor is acting in good faith, courts must consider the
11   totality of the circumstances on a case-by-case-basis. In re Bartlett, No. BAP CC-17-1364-
12   LSTAL, 2018 WL 3468832, at *6 (B.A.P. 9th Cir. July 18, 2018) (citing In re Leavitt, 171 F.3d
13   1219, 1224 (9th Cir. 1999)). The Ninth Circuit has set forth the following factors (the “Leavitt
14   factors”) to guide courts in their good faith analyses:
15
                     (1) whether the debtor misrepresented facts in his petition or
16                       plan, unfairly manipulated the Bankruptcy Code, or
                         otherwise filed his Chapter 13 petition or plan in an
17                       inequitable manner;
18                   (2) the debtor’s history of filings and dismissals;
                     (3) whether the debtor only intended to defeat state court
19                       litigation; and
                     (4) whether egregious behavior is present.
20
21   In re Leavitt, 171 F.3d 1219, 1224 (9th Cir. 1999) (internal quotations, citations, and alterations
22   omitted); see also Bartlett, 2018 WL 3468832, at *6.
23          The Leavitt factors are merely tools that courts employ to aid them in evaluating the
24   totality of the circumstances. Bartlett, 2018 WL 3468832, at *6 (quoting Khan v. Barton (In re
25   Khan), 523 B.R. 175, 185 (B.A.P. 9th Cir. 2014)). There is no requirement that all four Leavitt
26   factors must be present in order for the court to make a bad faith finding, or that all four Leavitt
27   factors must be weighed equally. Id.
28          Further, the Bankruptcy Code is intended to provide honest but unfortunate debtors with


 Case 4:18-bk-09638-BMW                           7
                                Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42            Desc
                                 Main Document    Page 7 of 9
 1   a means of effecting a speedy, efficient, and feasible reorganization. In re Arnold, 806 F.2d 937,
 2   939 (9th Cir. 1986). “If a bankruptcy proceeding is not consistent with bankruptcy policy and
 3   goals or is filed for an improper purpose, it is an abuse of the bankruptcy system and the
 4   Bankruptcy Code.” In re Hageney, 422 B.R. 254, 259 (Bankr. E.D. Wash. 2009).
 5          In this case, the Debtors’ right to dismiss under § 1307(b) is not absolute and does not
 6   supersede conversion under § 1307(c) or (e). See In re Rosson, 545 F.3d 764, 771 (9th Cir. 2008).
 7   The Court has already determined that this case should be converted pursuant to § 1307(c), and
 8   must be converted pursuant to § 1307(e). Further, in order to prevent an abuse of the bankruptcy
 9   process, the Court must deny the Debtors’ request to dismiss this case pursuant to § 1307(b).
10          The Court recognizes that the Debtors are in a difficult position and have asserted they are
11   proceeding based on the advice of their bankruptcy and criminal counsel. However, the Debtors
12   voluntarily sought bankruptcy protection more than 17 (seventeen) months ago, and, until
13   recently, fought to stay in Chapter 13, and yet have taken no material steps to move their case
14   towards confirmation or to comply with the provisions in the Code. The only affirmative actions
15   the Debtors have taken in this case were taken in an attempt to delay these proceedings, including
16   by requesting that this Court stay the entire case pending the outcome of their criminal case.
17          It is undisputed that the Debtors have failed to file tax returns as required by § 1308(a),
18   and “the privilege against self-incrimination does not justify a complete failure to file a [tax]
19   return . . . .” United States v. Leidendeker, 779 F.2d 1417, 1418 (9th Cir. 1986). Further, given
20   the timeframes set forth in § 1308 and given that § 1307(e) mandates conversion or dismissal if
21   a debtor fails to comply with § 1308, the Debtors knew, or should have known, no later than
22   February 4, 2019, that they would not be able to proceed in Chapter 13.4 Yet, the Debtors opposed
23   the Motion to Convert and continued their stalling efforts in an impermissible attempt to remain
24   in Chapter 13. The Debtors have essentially used Chapter 13 to hide from creditors during the
25   pendency of the criminal proceedings. Such conduct constitutes an abuse of the bankruptcy
26   process, justifying denial of the Debtors’ Motion to Dismiss under § 1307(b).
27
28   4
      February 4, 2019 is 122 days after the date the § 341 meeting was first scheduled to be held. See
     §§ 1308(a) & (b). 120 days fell on Saturday, February 2, 2019. See Fed. R. Bankr. P. 9006(a)(1).

 Case 4:18-bk-09638-BMW                           8
                                Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42           Desc
                                 Main Document    Page 8 of 9
 1          Even if dismissal under § 1307(b) were an option, the Court would nevertheless exercise
 2   its discretion5 to convert this case pursuant to §§ 1307(c) and (e) given the circumstances of this
 3   case, and based upon the findings and conclusions set forth in the Court’s June 20 Ruling and in
 4   this ruling.
 5          The Debtors have benefitted from the protection of the automatic stay for more than
 6   17(seventeen) months, during which time they have not met their obligations to creditors or
 7   proceeded with any degree of transparency. It is the determination of the Court that conversion
 8   is warranted in order to allow a chapter 7 trustee to perform an orderly and transparent liquidation
 9   of the Debtors’ non-exempt assets for the benefit of creditors.
10   IV.    Conclusion
11          Upon consideration of the foregoing, and the totality of the circumstances, and for good
12   cause appearing:
13          IT IS HEREBY ORDERED that the Motion to Convert is granted and this case is
14   converted to Chapter 7.
15          IT IS FURTHER ORDERED that the Motion to Dismiss is denied.
16          DATED AND SIGNED ABOVE.
17
18
19
20
21
22
23
24
25
26
27
     5
       See In re Rosson, 545 F.3d 764, 771 (9th Cir. 2008) (reviewing a bankruptcy court’s decisions to deny
28   a request for dismissal under § 1307(b) and to convert the case from Chapter 13 to Chapter 7 pursuant to
     § 1307(c) for abuse of discretion).

 Case 4:18-bk-09638-BMW                            9
                                 Doc 156 Filed 01/30/20  Entered 01/30/20 11:43:42              Desc
                                  Main Document    Page 9 of 9
